DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0001], U.S. Application No. 16/655,394 should be updated as “now U.S. Patent No. 11,256,871 issued 22 February 2022”.
In ¶[0020], there are two occurrences of the word ‘you’, but it is not conventional to provide a second person pronoun in a description of a patent application.  Here, “you would expect” could be “one would expect”, and “you listed” could be “listed by users”.
In ¶[0023], “with respect word lattice model” should be “with respect to word lattice models”.  
In ¶[0024], “term that are highly probably” should be “terms that are highly probable”.
Appropriate correction is required.

Double Patenting
Claims 2 to 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 10 of U.S. Patent No. 11,256,871.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims set forth the same features of the patent but differ only in their preambular limitations and in their statutory category of invention, i.e., a system instead of a computer product or a method.  Generally, a preamble of the claims is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.  
Specifically, current independent claim 2 and corresponding independent claim 1 of the patent both set forth the limitations of identifying terminology that is the same for all subdomains in a domain to define a common terminology, subtracting the common terminology from the language model to identify subdomain-specific terminology for each subdomain, calculating a priori appearance probability of a series of words using the subdomain terminology for each subdomain, and automatically determining similarity of meanings of terms across subdomains by identifying terms with the similar appearance probability within a series of words.
Current claim 3 and corresponding claim 2 of the patent both set forth wherein terms with a high appearance probability are deemed specific to a subdomain.  
Current claim 4 and corresponding claim 3 of the patent both set forth determining that subdomain-specific terminology having the same appearance probability and appearing in the same context have equivalent meaning.
Current claim 5 and corresponding claim 4 of the patent both set forth comparing the appearance probability for each series of words to determine terms important to each subdomain.  
Current claim 6 and corresponding claim 5 of the patent both set forth wherein the a priori appearance probability is calculated using a word lattice.  
Current claim 7 and corresponding claim 6 of the patent both set forth wherein the a priori appearance probability is calculated using word embedding.  
Current claim 8 and corresponding claim 7 of the patent both set forth wherein the subdomain is a specific business within an industry and the domain is the industry.
Current claim 9 and corresponding claim 8 of the patent both set forth wherein the subdomain is business units common in an industry and the domain is the industry.
Current claim 10 and corresponding claim 9 of the patent both set forth extracting subdomain-specific technology.  
Current claim 11 and corresponding claim 10 of the patent both set forth populating subdomain-specific glossaries with the subdomain-specific terminology.

Claims 12 to 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,256,871 in view of Walia et al. (U.S. Patent Publication 2017/0169101). 
U.S. Patent No. 11,256,871 does not expressly claim that a preambular interactive response system is a chatbot or an interactive voice response system.  However, a language model is commonly used in speech recognition of a voice interactive system that can be characterized as a chatbot.  Specifically, Walia et al. teaches a method and apparatus for managing natural language queries from a plurality of question and answer domains using a multi-level framework of natural language models.  (Abstract)  A customer may interact with an enterprise using a natural language form of communication by providing an automated system including an interactive voice response (IVR) based interactive system and chat assistants.  (¶[0004])  A customer may chat with an agent to seek clarification on a product return policy, and a virtual agent may include a chatbot and an interactive voice response (IVR) system.  (¶[0023])  A relevancy of a question answer domain is determined from among a plurality of question answer domains using a top-level natural language model associated with a multi-level framework of natural language models, and identifies at least one sub-domain associated with at least one lower-level natural language model.  (¶[0040] - ¶[0042]: Figure 2)  Walia et al., then, is similar to the claimed invention by teaching language models for domains and subdomains.  An objective is to efficiently and cost-effectively determine an answer to a customer query and to retain customers long enough to answer their query but not to lose customers due to long wait times.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to apply an interactive voice response system and a chatbot as taught by Walia et al. to language models of domain and subdomain terminology of U.S. Patent No. 11,256,871 for a purpose of efficiently and cost-effectively determining an answer to a customer query without losing customers due to long wait times.  

Claims 14 to 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 to 20 of U.S. Patent No. 11,256,871 in view of Lloyd et al. (U.S. Patent No. 8,521,526).
Generally, these claims of the patent set forth all of the limitations of the current claims, omitting only a limitation of “recompiling the language model” of current independent claim 14.  However, Lloyd et al. teaches disambiguation of spoken query terms where weighting values may be assigned by recompiling a language model finite state transducer.  (Column 8, Lines 55 to 65: Figure 2)  Weighting values may be stored in associated with n-grams and may be assigned by recompiling a language model finite state transducer for use by a speech recognition engine.  (Column 21, Lines 55 to 61: Figure 5)  An objective is to disambiguate a search query based on whether a user has searched for query terms in the past.  (Column 1, Lines 25 to 44)  It would have been obvious to one having ordinary skill in the art to recompile a language model as taught by Lloyd et al. with language models of U.S. Patent No. 11,256,871 for a purpose of disambiguating a search query based on whether a user has searched for query terms in the past.
Specifically, current independent claim 14 and corresponding independent claim 11 of the patent both set forth the remaining limitations of a method of identifying terminology that is the same for all subdomains in the domain to define a common terminology, subtracting the common terminology from the language model to identify subdomain-specific terminology for each subdomain, calculating a priori appearance probability of a series of words using the subdomain terminology for each subdomain, automatically determining similarity of meanings of terms across subdomains by identifying terms with the similar appearance probability within a series of words, and recompiling the language model.  
Current claim 15 and corresponding claim 12 of the patent both set forth wherein terms with a high appearance probability are deemed specific to a subdomain.  
Current claim 16 and corresponding claim 13 of the patent both set forth determining that subdomain-specific terminology having the same appearance probability and appearing in the same context have equivalent meaning.  
Current claim 17 and corresponding claim 14 of the patent both set forth comparing the appearance probability for each series of words to determine terms important to each subdomain.  
Current claim 18 and corresponding claim 15 of the patent both set forth wherein the a priori appearance probably is calculated using a word lattice.  
Current claim 19 and corresponding claim 16 of the patent both set forth wherein the a priori appearance probability is calculated using word embedding. 
Current claim 20 and corresponding claim 17 of the patent both set forth wherein the subdomain is a specific business within an industry and the domain is the industry.
Current claim 21 and corresponding claim 18 of the patent both set forth wherein the subdomain is business units common in an industry and the domain is the industry.  
Current claim 22 and corresponding claim 19 of the patent both set forth extracting subdomain-specific technology.  
Current claim 23 and corresponding claim 20 of the patent both set forth populating subdomain-specific glossaries with the subdomain-specific terminology.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 to 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Independent claims 2 and 14 set forth limitations that represent new matter under 35 U.S.C. §112(a) because they are not supported by the originally-filed Specification.  Here, Applicants’ originally-filed Specification, along with the originally-filed claims, does not support the preambular limitations of “refine” or “refining” a language model of independent claims 2 and 14, and does not support a limitation of “recompiling the language model” of independent claim 14.  The Specification, ¶[0025] and ¶[0027], at best appears to describe a glossary being ‘updated’, but not that a ‘language model’ is ‘refined’.  A scope of ‘refining a language model’ of independent claims 2 and 14 is not set forth by the originally-filed Specification.  Significantly, Applicants’ Specification does not appear to provide any description at all of “recompiling the language model” of independent claim 14.  The concept of ‘recompiling’ a language model is known but is not common in the prior art, and appears to be associated with adapting a language model, but how that is performed in not clearly described.  Applicants’ Specification, as originally filed, does not expressly support “recompiling the language model” and one skilled in the art would not understand what steps are implicitly performed to meet this limitation.  Accordingly, independent claims 2 and 14 set forth new matter under 35 U.S.C. §112(a) due to the limitations of “to refine a language model”, “refining a language model”, and “recompiling the language model”.

Allowable Subject Matter
Claims 2 to 23 would be allowable upon submission of an acceptable terminal disclaimer to overcome the obviousness double patenting rejections and if rewritten or amended to overcome the rejections for new matter under 35 U.S.C. 112(a) set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 2 and 14 are allowable because the prior art of record does not disclose or reasonably suggest a method and computer program product for automatically extracting subdomain specific terminology and phrases within a language model for a language domain, comprising identifying terminology that is the same for all subdomains in the domain to define a common terminology, subtracting the common terminology from the language model to identify subdomain-specific terminology for each subdomain, calculating a priori appearance probability of a series of words using the subdomain terminology for each subdomain, and automatically determining similarity of meanings of terms across subdomains by identifying terms with the similar appearance probability within a series of words.
The prior art of record at least does not disclose or reasonably suggest the limitations of subtracting common terminology from a language model and determining a similarity of meanings of terms across subdomains by identifying terms with similar appearance probability.  Generally, it is known to construct language models for a plurality of domains.  Additionally, it is known in the prior art to determine a similar meaning of words from their context according to an appearance probability.  Jagmohan et al. (U.S. Patent Publication 2018/0052849), ¶[0037], discloses identifying common terms across a first corpora of a first domain and a second corpora of a second domain.  Bretter et al. (U.S. Patent Publication 2015/0278192) describes discarding terms of a domain that are determined to be irrelevant to a context of the domain, but does not clearly describe subtracting common terminology that is the same for all subdomains.  The prior art of record does not disclose or reasonably suggest an entire combination that includes subtracting common terminology that is the same for all subdomains from a language model and then automatically determining similarity of meanings of terms across subdomains by identifying terms with similar appearance probability.
The Specification, ¶[0002], states an objective of deriving business-specific language from collected conversations.  The Specification, ¶[0015], explains this for a phrase “contact customer care department” in data for company A and “contact customer service department” in data for Company B.  Similarly, Applicants’ Specification, ¶[0026], explains that “baggage” and “luggage” may have the same meaning across multiple travel industries, but an airline may have its own branded terminology related to that company’s frequent traveler program, e.g., “SkyMiles” for Delta and “Mileage Plus” for United, which are subdomain-specific terms.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Hieber et al. discloses related prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        December 5, 2022